     Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 1 of 22



 1                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF ARIZONA
 3   Arizona Democratic Party, et al.,             Case No: 2:20-cv-01143-DLR
 4                      Plaintiffs,
     vs.
 5
 6   Katie Hobbs, et al.,
 7                          Defendants,
                            and
 8
     State of Arizona,
 9
                            Proposed Intervenor-
10                          Defendant.
11
12                            DECLARATION OF ROBERT J. MAKAR
13
14          I, Robert J. Makar, declare as follows:

15          1.     I am an attorney licensed to practice law in Arizona. I am an Assistant

16   Attorney General with the Arizona Office of the Attorney General, and counsel for the

17   State of Arizona.

18          2.     Attached hereto as Exhibit A are excerpts of “Plaintiffs-Appellants’

19   Response in Opposition to the State of Arizona’s Motion to Intervene” in DNC v. Hobbs,
     No. 18-15845 (9th Cir.), Doc. 132 filed March 13, 2020.
20
            3.     Attached hereto as Exhibit B are excerpts of “Arizona Secretary of State
21
     Katie Hobbs’s Opposition to the State of Arizona’s Motion to Intervene” in DNC v.
22
     Hobbs, No. 18-15845 (9th Cir.), Doc. 133 filed March 13, 2020.
23
            4.     Attached hereto as Exhibit C are excerpts of “State of Arizona’s Reply in
24
     Support of its Motion to Intervene” in DNC v. Hobbs, No. 18-15845 (9th Cir.), Doc. 134
25
     filed March 19, 2020.
26
27          5.     Attached hereto as Exhibit D is a copy of Arizona Secretary of State Katie

28   Hobbs’s April 6, 2020 press release concerning her participation in the cases Arizonans

                                                   1
     Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 2 of 22



 1   for Fair Elections v. Hobbs, No. CV-20-00658, __ F. Supp. 3d __, 2020 WL 1808667 (D.
 2   Ariz. Apr. 9, 2020) and Arizonans for Second Chances v. Hobbs, No. CV-20-0098-SA
 3   (Ariz. S. Ct. May 13, 2020).
 4          6.     Attached hereto as Exhibit E is a copy of the order granting the State of
 5   Arizona’s motion for intervention in DNC v. Hobbs, No. 18-15845 (9th Cir.), Doc. 137
 6   filed April 9, 2020.
 7          7.     Attached hereto as Exhibit F is a copy of the May 20, 2020 letter from
 8   Arizona Secretary of State Katie Hobbs’s counsel to the Clerk of the United States
 9   Supreme Court concerning the petitions for writ of certiorari following DNC v. Hobbs.
10          8.     Attached hereto as Exhibit G is a copy of the order granting the State of
11   Arizona’s motion for intervention in Miracle v. Hobbs, No. 19-17513 (9th Cir.), Doc. 45
12   filed February 25, 2020.
13
14   I declare under penalty of perjury that the foregoing is true and correct, to the best of my
15   knowledge, and that this declaration was issued on June 17, 2020, in Phoenix, Arizona.
16
                                                       s/ Robert J. Makar
17                                                     Robert J. Makar
18
19
20
21
22
23
24
25
26
27
28


                                               2
Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 3 of 22




                    Exhibit A
     Case:2:20-cv-01143-DLR
     Case  18-15845, 03/13/2020, ID: 11629395,
                              Document         DktEntry:
                                        16-1 Filed       132, Page
                                                   06/17/20   Page14of
                                                                     of18
                                                                        22




                           No. 18-15845
__________________________________________________________________

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE NINTH CIRCUIT
__________________________________________________________________

                 DEMOCRATIC NATIONAL COMMITTEE, et al.,

                             Plaintiffs/Appellants,

                                       v.

                             KATIE HOBBS, et al.,

                            Defendants/Appellees,

                                      and

                     ARIZONA REPUBLICAN PARTY, et al.,

                      Intervenors-Defendants/Appellees.
                      ____________________________

              On Appeal from the United States District Court
                       for the District of Arizona
                     No. CV-16-01065-PHX-DLR
                           Hon. Douglas Rayes
__________________________________________________________________

  PLAINTIFFS-APPELLANTS’ RESPONSE IN OPPOSITION TO THE
          STATE OF ARIZONA’S MOTION TO INTERVENE
__________________________________________________________________
       Case:2:20-cv-01143-DLR
       Case  18-15845, 03/13/2020, ID: 11629395,
                                Document   16-1 DktEntry:  132, Page
                                                 Filed 06/17/20  Page10
                                                                      5 of
                                                                        of 18
                                                                           22




typically disfavored. See, e.g., Calvert v. Huckins, 109 F.3d 636, 638 (9th Cir. 1997).

And given the ample time prior to judgment in which the State could have

intervened, there is no reason to allow it to do so at this late hour.

      Appellee-Defendant Secretary Hobbs’ (the “Secretary” or “Secretary Hobbs”)

recent decision not to defend Arizona’s OOP Policy does not change this. In

particular, on February 4, 2018, over a year ago, Secretary Hobbs announced that

she would not defend H.B. 2023 in front of the en banc court. Doc. 82. That

announcement is no different than Secretary Hobbs’ recent announcement that she

will not defend the OOP Policy, which the State now claims as its basis for

intervention. Nevertheless, at that time, the State did not seek to intervene. Indeed,

it allowed the Attorney General as well as the Republican Intervenors-Defendants

to proceed with their defenses of the H.B. 2023 claims, just as it claims the Attorney

General will continue to do for both H.B. 2023 and the OOP Policy. Mot. at 8. If the

Secretary’s earlier decision not to defend one of the laws at issue in this suit did not

give rise to a need for intervention, the Secretary’s decision not to defend the other

law at issue also fails to do so, and particularly so considering the length of time this

case has been pending. At an absolute minimum, the State’s failure to intervene after

Secretary Hobbs’ denouncement of H.B. 2023 demonstrates that the State is

untimely in intervening with respect to H.B. 2023, which the Secretary has not




                                            6
Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 6 of 22




                    Exhibit B
    Case:2:20-cv-01143-DLR
    Case  18-15845, 03/13/2020, ID: 11629502,
                             Document         DktEntry:
                                       16-1 Filed       133, Page
                                                  06/17/20   Page17of
                                                                    of21
                                                                       22




                               No. 18-15845

                                 IN THE
           United States Court of Appeals
                     FOR THE NINTH CIRCUIT
                            _________
         DEMOCRATIC NATIONAL COMMITTEE ET AL.,
                                       Plaintiffs-Appellants,
                                     v.
 KATIE HOBBS, in her official capacity as Arizona Secretary of State;
MARK BRNOVICH, in his official capacity as Arizona Attorney General,
                                    Defendants-Appellees,

              ARIZONA REPUBLICAN PARTY ET AL.,
                       Intervenors-Defendants-Appellees.
                                 ________
       On Appeal from the United States District Court for the
          District of Arizona, No. 2:16-CV-01065 (Rayes, J.)
                               ________

     ARIZONA SECRETARY OF STATE KATIE HOBBS’S
       OPPOSITION TO THE STATE OF ARIZONA’S
               MOTION TO INTERVENE
                      ________
                                     Jessica Ring Amunson
                                     Sam Hirsch
                                     Noah B. Bokat-Lindell
                                     JENNER & BLOCK LLP
                                     1099 New York Ave. NW, Suite 900
                                     Washington, DC 20001
                                     Tel. 202-639-6000
                                     Fax: 202-639-6066
                                     jamunson@jenner.com
       Case:2:20-cv-01143-DLR
       Case  18-15845, 03/13/2020, ID: 11629502,
                                Document         DktEntry:
                                          16-1 Filed       133, Page
                                                     06/17/20   Page58of
                                                                       of21
                                                                          22



      Pursuant to Federal Rule of Appellate Procedure 27, Defendant Secretary of

State Katie Hobbs (the “Secretary”) files this response to the State of Arizona’s

motion to intervene (“Mot.”), ECF No. 128.

                                 INTRODUCTION

      The State seeks to intervene in this action, after years of litigation in both the

District Court and this Court, to protect interests that are either illusory or already

represented by another party. The Secretary recently announced that she will accept

this Court’s en banc ruling and will not appeal this case to the United States Supreme

Court. The State claims that it must intervene to protect its interest in regulating its

elections. Mot. at 1, 5-7. But the State has no protectable interest in continuing to

defend the out-of-precinct policy (the “OOP Policy”). The Constitution and laws of

Arizona authorize the Secretary—not the State qua state—to prescribe rules for

counting ballots in Arizona. Exercising her discretion under those laws, the

Secretary, who was elected and assumed office after this case was fully briefed,

determined that her predecessors’ OOP Policy needlessly disenfranchised Arizona

citizens and therefore should be abandoned. Because the Secretary is the State’s

chief elections officer, the State has no independent interest in continuing that

discretionary policy. Indeed, for the Arizona Attorney General to appeal the OOP

Policy against the Secretary’s wishes—or to do so by intervening on the State’s




                                           1
       Case:2:20-cv-01143-DLR
       Case  18-15845, 03/13/2020, ID: 11629502,
                                Document   16-1 DktEntry:  133, Page
                                                 Filed 06/17/20  Page10
                                                                      9 of
                                                                        of 21
                                                                           22



amended the voter-identification statute “to codify” a previously discretionary

procedure established by the Secretary).

      Because the OOP Policy is committed to the Secretary’s discretion and the

Secretary has chosen not to appeal this Court’s holding that the Policy violates the

Voting Rights Act, the Attorney General may not claim that the State has an interest

in this appeal. Federal courts look to state law to determine who can represent the

State and its officials in federal court. See Va. House of Delegates v. Bethune-Hill,

139 S. Ct. 1945, 1951-52 (2019). Here, the Arizona Supreme Court has held that the

Attorney General is prohibited from attempting to appeal on behalf of another

officer who does not wish to appeal. See Santa Rita Mining Co. v. Dep’t of Prop.

Valuation, 530 P.2d 360, 363 (Ariz. 1975) (“In the instant case the Attorney General

did not have the power to appeal against the wishes of his client.”). In Santa Rita

Mining, the Arizona Supreme Court held that the Attorney General could not appeal

a tax suit in state court when the Director of Property Valuation did not wish to

appeal. The court reasoned that “the Attorney General is not the proper person to

decide the course of action which should be pursued by another public officer, nor

should he be allowed to maintain a lawsuit at his own instigation under the cloak

and in the guise that the action is by the State of Arizona in order to accomplish the

same result.” Id. at 362 (citation omitted).




                                           6
Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 10 of 22




                     Exhibit C
        Case:
       Case   18-15845, 03/19/2020,
            2:20-cv-01143-DLR       ID: 11635923,
                                Document          DktEntry:
                                           16-1 Filed       134, Page
                                                      06/17/20   Page 1
                                                                      11ofof14
                                                                             22




                                     No. 18-15845

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT

                  DEMOCRATIC NATIONAL COMMITTEE, ET AL.,
                                  Plaintiffs-Appellants,
                                             V.
KATIE HOBBS, in her official capacity as Arizona Secretary of State; MARK BRNOVICH,
               in his official capacity as Arizona Attorney General,
                                  Defendants-Appellees,
                                            and
                       ARIZONA REPUBLICAN PARTY, ET AL.,
                            Intervenors-Defendants-Appellees.

                    On Appeal from the United States District Court
               for the District of Arizona, No. 2:16-CV-01065 (Rayes, J.)

    STATE OF ARIZONA’S REPLY IN SUPPORT OF ITS MOTION TO
                         INTERVENE
Mark Brnovich                               Oramel H. (O.H.) Skinner
 Attorney General                             Solicitor General
                                              Counsel of Record
Joseph A. Kanefield                         Kate B. Sawyer
  Chief Deputy and Chief of Staff             Assistant Solicitor General
                                            Jennifer J. Wright
Brunn W. Roysden III                        Katlyn J. Divis
 Division Chief                               Assistant Attorneys General
                                            OFFICE OF THE ARIZONA
                                              ATTORNEY GENERAL
                                            2005 N. Central Ave.
                                            Phoenix, AZ 85004
                                            (602) 542-5025
                                            o.h.skinner@azag.gov
                                            Counsel for Proposed-Intervenor
March 19, 2020                              State of Arizona
       Case:
      Case   18-15845, 03/19/2020,
           2:20-cv-01143-DLR       ID: 11635923,
                               Document          DktEntry:
                                          16-1 Filed       134, Page
                                                     06/17/20   Page 4
                                                                     12ofof14
                                                                            22



       Existing parties also do not adequately represent the State’s interest. DNC

tellingly does not forswear raising standing or vehicle arguments in opposition to

certiorari if the State is not granted intervention. See Dkt. 132 at 5. The State’s

burden here is concededly “minimal,” and is easily met where there are potential

obstacles to the Attorney General (“AG”) seeking Supreme Court review that

unquestionably do not exist if the State is joined as a party.

       If DNC is confident of victory, it has little to fear from intervention—the only

“prejudice” from which is that it may be required to defend its OOP victory on the

merits in the Supreme Court. And DNC’s palpable fear of that outcome is no basis

for denying intervention.

                                     ARGUMENT

I.     THE REQUIREMENTS FOR INTERVENTION AS OF RIGHT ARE
       MET HERE

       DNC and the Secretary collectively appear to raise three objections to the

State’s proposed intervention as of right: (1) timeliness, (2) the State possessing a

protectable interest, and (3) the adequacy of representation by existing parties. All of

these arguments fail.

       A.    The State’s Motion Is Timely

       The State’s motion to intervene is timely under United Airlines, Inc. v. McDonald,

432 U.S. 385 (1977)—which is binding precedent that both DNC and the Secretary

ignore. In that case, a member of a putative class (Liane McDonald) learned that class

                                             2
        Case:
       Case   18-15845, 03/19/2020,
            2:20-cv-01143-DLR       ID: 11635923,
                                Document          DktEntry:
                                           16-1 Filed       134, Page
                                                      06/17/20   Page 9
                                                                      13ofof14
                                                                             22



F.3d 893, 898 (9th Cir. 2011) (quoting Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th

Cir. 2003)). DNC expressly acknowledges (Dkt. 132 at 3) as much.

       The AG’s standing to enforce the ballot harvesting prohibition is clear. A.R.S.

§ 16-1005(H) (providing for class 6 felony); § 16-1021 (“[T]he attorney general may

enforce the provisions of this title through civil and criminal actions.”). But the AG

does not have a specific role in enforcing Arizona’s in-precinct requirement. Given

this lack of a specific role, the State anticipates that DNC may raise standing or poor-

vehicle arguments if the AG seeks certiorari without the State of Arizona as a party.

DNC tellingly does not disavow that intent, and states only that “the State asserts that

the AG does have standing”—not that DNC agrees that it does.5

       Notably, this Court has previously—and recently—granted intervention to the

State of the Arizona when the Secretary assumed nominal status in defense of Arizona

law.   In Miracle v. Hobbs, No. 19-17513, which involved A.R.S. §19-118(E), the

Secretary became a nominal party. See Miracle Dkt. 40. The State sought intervention

to defend its statute, which this Court quickly granted. Id. Dkt. 45. Miracle thus

demonstrates that the requirements of intervention are satisfied here.

II.    PERMISSIVE INTERVENTION IS WARRANTED HERE

       Even if this Court denies intervention as of right, it still should grant

permissive intervention. This Court has expressed its clear “preference for decisions

5
   For similar reasons, the presence of existing intervenors does not impact the
adequacy of representation factor here, since they have no obvious basis for standing
that the AG lacks.
                                           7
Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 14 of 22




                     Exhibit D
Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 15 of 22
Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 16 of 22




                     Exhibit E
       Case:
      Case    18-15845, 04/09/2020,
           2:20-cv-01143-DLR        ID: 11656097,
                                Document          DktEntry:
                                          16-1 Filed        137,Page
                                                     06/17/20   Page17
                                                                     1 of
                                                                        of122
                                                                         FILED
                   UNITED STATES COURT OF APPEALS                          APR 9 2020

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




THE DEMOCRATIC NATIONAL                        No. 18-15845
COMMITTEE; et al.,
                                               D.C. No. 2:16-cv-01065-DLR
             Plaintiffs-Appellants,            District of Arizona, Phoenix

 v.
                                               ORDER
KATIE HOBBS, in her official capacity as
Secretary of State of Arizona; MARK
BRNOVICH, Attorney General, in his
official capacity as Arizona Attorney
General,

             Defendants-Appellees,

THE ARIZONA REPUBLICAN PARTY;
et al.,

          Intervenor-Defendants-
          Appellees,
______________________________

STATE OF ARIZONA,

             Intervenor-Pending.


Before: THOMAS, Chief Judge, and O’SCANNLAIN, W. FLETCHER,
BERZON, RAWLINSON, CLIFTON, BYBEE, CALLAHAN, MURGUIA,
WATFORD and OWENS, Circuit Judges.

      The State of Arizona’s motion to intervene [D.E. 128] is GRANTED.

      Judge Owens dissents from this order.
Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 18 of 22




                     Exhibit F
          Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 19 of 22

1099 NEW YORK AVENUE, NW SUITE 900 WASHINGTON, DC 20001-4412




                                                                      Jessica Ring Amunson
                                                                      Tel +1 202 639 6023
                                                                      JAmunson@jenner.com

May 20, 2020



VIA EMAIL

Clerk of the Court
Supreme Court of the United States
One First Street, NE
Washington, DC 20543

Re: Brnovich, et al. v. Democratic National Committee, et al., No. 19-1257
    Arizona Republican Party, et al. v. Democratic National Committee, et al., No. 19-1258

To the Clerk of the Court:

We represent Respondent Arizona Secretary of State Katie Hobbs in the above-referenced cases.
Petitioners Mark Brnovich, et al. and Petitioners Arizona Republican Party, et al. filed their
respective petitions for a writ of certiorari on April 27, 2020, and both matters were placed on the
docket on May 1, 2020. Respondent’s brief in opposition to the petitions is due on June 1, 2010.
Pursuant to Supreme Court Rule 30.4, we write to request a thirty (30) day extension of time to
file a brief in opposition in both of the above-referenced cases.

At this point, we have received (and granted) requests for consent to file amici briefs from nine
sets of individuals or groups: (1) the State of Ohio (possibly to be joined by other States); (2) the
Arizona Governor, Senate President, and House Speaker; (3) the Republican State Leadership
Committee; (4) the Pacific Legal Foundation; (5) the Honest Elections Project; (6) the American
Constitutional Rights Union; (7) the Public Interest Legal Foundation; (8) Judicial Watch; and (9)
the Arizona Free Enterprise Club. Because these amici briefs will not be filed until June 1, 2020,
an extension of time is necessary to afford Respondent the opportunity to review and respond to
any assertions or argument made in the amici briefs.

This requested extension of time will not affect the schedule for conferencing the petitions.
Pursuant to Rule 15.5 and under the Court’s Case Distribution Schedule, the petitions would not
have been distributed for consideration before the end of this Term unless petitioners expressly
waived their 14-day waiting periods. Accordingly, this requested extension does not change the
date on which the petitions are scheduled to be conferenced, which remains September 29, 2020.

Finally, this requested extension of time is necessary to allow the undersigned counsel to review
the extensive record in this case. We were recently retained to represent Respondent Hobbs in the
Supreme Court in light of the fact that she is opposing the petition brought by the state official
who would ordinarily be charged under state law with representing her, the Arizona Attorney
General.



CHICAGO    LONDON   LOS ANGELES   NEW YORK    W ASHINGTON, DC         WWW.JENNER.COM
       Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 20 of 22
Clerk of the Court
Supreme Court of the United States
May 20, 2020
Page 2


Counsel for Petitioners Brnovich, et al., counsel for Petitioners Arizona Republican Party, et al., and
counsel for Respondent Democratic National Committee, et al. all have stated that they consent to this
request.

For these reasons, we respectfully request a thirty (30) day extension of time, until July 1, 2020, to file
a brief in opposition to both petitions.

Sincerely,



Jessica Ring Amunson

cc: All counsel of record (via email)
Case 2:20-cv-01143-DLR Document 16-1 Filed 06/17/20 Page 21 of 22




                     Exhibit G
        Case:
      Case    19-17513, 02/25/2020,
           2:20-cv-01143-DLR        ID: 11608328,
                               Document           DktEntry:
                                          16-1 Filed        45, Page
                                                     06/17/20   Page 1
                                                                     22ofof122




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         FEB 25 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
JESSICA MIRACLE; et al.,                       No.    19-17513

               Plaintiffs-Appellants,          D.C. No. 2:19-cv-04694-SRB
                                               District of Arizona,
 v.                                            Phoenix

KATIE HOBBS, in her official capacity as       ORDER
Arizona Secretary of State,

               Defendant-Appellee,

STATE OF ARIZONA,

               Intervenor-Pending.

      The State of Arizona’s Motion to Intervene [Doc. #37] is GRANTED, and the

State’s Answering Brief submitted on February 20, 2020, is deemed filed.

      Previous motions to extend time to file the answering brief [Docs. #33 and

#35] filed by Appellee Katie Hobbs are DENIED as moot.

      Appellant’s Reply Brief, if any, shall be filed on or before March 12, 2020.


                                         FOR THE COURT:

                                         MOLLY C. DWYER
                                         CLERK OF COURT


                                         By: Allison Fung
                                         Deputy Clerk
                                         Ninth Circuit Rule 27-7
